DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

               Claims 1-8, 11-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16191530 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations in the instant application are anticipated by the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2,6-12,16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 106371085 A (QI)1 in view of US 20010024541 A1 (Okayama et al.).
Claim 1, QI teaches a LiDAR system, comprising: 
                            a laser scanning component and a rotary component (Fig. 1, line 69, rotary scanning mechanism 113 is a motor rotating platform in the horizontal direction. the emission optical system and the receiving optical system is fixed on the platform, the motor rotating platform of the rotating drives the rotating of the emission optical system and the receiving optical system so that the laser radar system rotates and performs scan in the horizontal direction is measured.); 
             wherein 
                              the rotary component is configured to rotate the laser scanning component (line 69, rotary scanning mechanism 113 is a motor rotating platform in the horizontal direction. the emission optical system and the receiving optical system is fixed on the platform, the motor rotating platform of the rotating drives the rotating of the emission optical system and the receiving optical system so that the laser radar system rotates and performs scan in the horizontal direction is measured.); 

             and 5the laser scanning component comprises: 
                               an emitter assembly, comprising a plurality of emitter modules (Fig. 1 and  Fig. 2, Output of switch 103 is multiple emitter modules and each of them is a laser emitter. line 70, control processing unit 101 sends signals to drive laser 102 emitting laser, the laser emission into the first optical switch 103. 103 has a plurality of output ports of the first optical switch, the multi-path output optical fiber 110, the first optical switch 103 is connected with the emitting optical system 105, optical switch 103, each output port are respectively connected with the emitting optical system 105 of an optical fibre of the first optical fibre array 201.Line 67, the first optical switch 103, the input laser of laser signal to time division multiplexing. the laser is switched between the multi-path output optical fiber 110 at different time, so a laser providing a laser to the plurality of measurement lines of action,), 

            and a first optical fiber array (Fig. 2, line 67, a first fiber array 201), each of the plurality of emitter modules comprising a plurality of laser emitters, wherein each laser emitter corresponds to an optical fiber and implements light transmission via the optical fiber, and a plurality of optical fibers 10corresponding to the plurality of laser emitters (Fig. 1 and  Fig. 2, Output of switch 103 is multiple emitter modules and each of them is a laser emitter. line 70, control processing unit 101 sends signals to drive laser 102 emitting laser, the laser emission into the first optical switch 103. 103 has a plurality of output ports of the first optical switch, the multi-path output optical fiber 110, the first optical switch 103 is connected with the emitting optical system 105, optical switch 103, each output port are respectively connected with the emitting optical system 105 of an optical fibre of the first optical fibre array 201.); 

            an emitter lens, configured to collimate lasers from the first optical fiber array and emit the lasers (Fig. 2 , line 67, and the transmission lens 203, the multiple optical signal output by the first optical switch 103 to collimate and sent out to form different angles with the horizontal plane); 

           a receiver assembly, comprising a plurality of receiver modules, and a second optical fiber array (Fig. 1 and  Fig. 3, line 67, a receiving optical system 109 includes a second optical fiber array 204 and the receiving lens 206.), each of the plurality of receiver modules comprising a plurality of receivers, wherein each receiver corresponds to an optical fiber and receives reflected light transmitted via the optical fiber, and a plurality of optical fibers corresponding to the plurality of receivers are connected to the second optical fiber array ( Fig. 1, Fig. 3, line 67, a receiving optical system 109 includes a second optical fiber array 204 and the receiving lens 206. to be reflected by the surface of the measured object of the laser receiving and focusing the converging to different input fiber 111 of the second optical switch 116, multiplex input optical fiber 110 the first optical switch 103 and the optical transmitting system 105 are connected; of multi-path output optical fiber 114 to the second optical switch 111 and optical receiving system 109 connected to rotary scanning mechanism 113);  

              and  20a receiver lens, configured to receive reflected light of the lasers, and converge the reflected light into the second optical fiber array (Fig. 3, line 67, a receiving optical system 109 includes a second optical fiber array 204 and the receiving lens 206.). 

              QI fails to teach a multicore optical fiber connector. However Okayama teaches ([0025] Furthermore, multi-core fiber connectors, which are not shown in FIG. 1 are prepared in the middle of the ribbon-like optical fibers 9 for easy connecting.). It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of QI and Okayama because Okayama teaches that multi-core fiber connectors are used for easy connecting.
                           Claim 2, QI as modified in view of Okayama teaches the LiDAR system according to claim 1. QI teaches the embodiment of Fig. 1 which fails but the exemplary embodiment teaches wherein each emitter module further comprises a plurality of beam shapers, the plurality of beam shapers one-to-one corresponding to the plurality of laser emitters in the emitter module, and the beam shapers 25being configured to couple the lasers emitted by the laser emitters to the corresponding optical fibers (line 37.	According to another exemplary embodiment of the present invention, a first microlens in the first microlens array are in one-to-one correspondence with the optical fiber in the first fiber array, main optical axis of each first lens and parallel to the main optical axis of the emitting lens and through the centre of the optical fibre corresponding to the exit end face.).It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of embodiment of Fig. 1 and exemplary embodiment and combine a plurality of beam shapers, the plurality of beam shapers one-to-one corresponding to the plurality of laser emitters in the emitter module, and the beam shapers 25being configured to couple the lasers emitted by the laser emitters to the corresponding optical fibers to reduce divergence.

                          
                      25 Claim 6, QI as modified in view of Okayama teaches the LiDAR system according to claim 1. QI teaches the embodiment of Fig. 1 which fails but the exemplary embodiment teaches wherein each receiver module further comprises a plurality of micro-lens, the plurality of micro-lens one-to-one corresponding to the plurality of receivers in the receiver module and the micro-lens being configured to converge the reflected light transmitted via the optical fibers to the corresponding receivers (Line 40, According to another exemplary embodiment of the present invention, the fibers of the second microlens in the second micro-lens array and the second optical fiber array are in one-to-one correspondence, the main axis of the main axis of each of the second micro-lens and the receiving lens are parallel and through the centre of the incidence end of the corresponding optical fibre). It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of embodiment of Fig. 1 and exemplary embodiment and combine a plurality of micro-lens, the plurality of micro-lens one-to-one corresponding to the plurality of receivers in the receiver module and the micro-lens being configured to converge the reflected light transmitted via the optical fibers to the corresponding receivers for the purpose of focusing the beams to receiver and reducing divergence.

                   Claim 7, QI as modified in view of Okayama teaches the LiDAR system according to claim 1. QI teaches the embodiment of Fig. 1 which fails but the exemplary embodiment teaches wherein an end face of the first optical fiber array is on a focal plane of the emitter lens; (line 37.According to another exemplary embodiment of the present invention, a first microlens in the first microlens array are in one-to-one correspondence with the optical fiber in the first fiber array, main optical axis of each first lens and parallel to the main optical axis of the emitting lens and through the centre of the optical fibre corresponding to the exit end face.). It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of embodiment of Fig. 1 and exemplary embodiment such that an end face of the first optical fiber array is on a focal plane of the emitter lens for the purpose of transmitting light with less divergence and to focus the light on the emitting lens;

                             QI teaches the embodiment of Fig. 1 which fails but the exemplary embodiment teaches wherein an end face of the second optical fiber array is on a focal plane of the receiver lens (Line 40, According to another exemplary embodiment of the present invention, the fibers of the second microlens in the second micro-lens array and the second optical fiber array are in one-to-one correspondence, the main axis of the main axis of each of the second micro-lens and the receiving lens are parallel and through the centre of the incidence end of the corresponding optical fibre). It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of embodiment of Fig. 1 and exemplary embodiment such that an end face of the second optical fiber array is on a focal plane of the receiver lens for the purpose of transmitting light with less divergence and to focus the light on the receiver lens.

                      Claim 8, QI as modified in view of Okayama teaches the LiDAR system according to claim 1. QI teaches the embodiment of Fig. 1 which fails but the exemplary embodiment teaches wherein the first optical fiber array is a one- 5dimensional optical fiber array or a two-dimensional optical fiber array; the second optical fiber array is a one-dimensional optical fiber array or a two-dimensional optical fiber array (line 29.According to another exemplary embodiment of the present invention, the optical fiber in the first optical fiber array and the second optical fiber array into grid shape.).  It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of embodiment of Fig. 1 and exemplary embodiment such that the first and second optical fiber array is a two- 5dimensional optical fiber array for the purpose of saving space and carrying light into or out of confined space.
                      Claim 9, QI as modified in view of Okayama teaches the LiDAR system according to claim 1. QI teaches the embodiment of Fig. 1 which fails but the exemplary embodiment teaches wherein the plurality of emitter modules of the emitter assembly are assembled on the same circuit board, or each emitter module is assembled on a separate circuit board, or the plurality of emitter modules are assembled on a 10plurality of circuit boards in groups (lines 93-94,In one exemplary embodiment of the present invention, as shown in FIG. 1, the emitting optical system 105 and receiving optical system 109 and a control processing unit 101, laser 102 and other components are integrated together on the space, so the rotary scanning mechanism 113 is driven to rotationally scan the whole laser radar system.).  It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of embodiment of Fig. 1 and exemplary embodiment such that the plurality of emitter modules of the emitter assembly are assembled on the same circuit board for the purpose of saving space.

                     Claim 10, QI as modified in view of Okayama teaches the LiDAR system according to claim 1. QI teaches the embodiment of Fig. 1 which fails but the exemplary embodiment teaches wherein the plurality of receiver modules of the receiver assembly are assembled on the same circuit board, or each receiver module is assembled on a separate circuit board, or the plurality of receiver modules are assembled on a plurality of circuit boards in groups (lines 93-94,In one exemplary embodiment of the present invention, as shown in FIG. 1, the emitting optical system 105 and receiving optical system 109 and a control processing unit 101, laser 102 and other components are integrated together on the space, so the rotary scanning mechanism 113 is driven to rotationally scan the whole laser radar system).  It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of embodiment of Fig. 1 and exemplary embodiment such that the plurality of receiver modules of the receiver assembly are assembled on the same circuit board for the purpose of saving space.


                  15 Claim 11, QI teaches a laser ranging method, wherein a LiDAR system is used for laser ranging, 

                and the LiDAR system comprises a laser scanning component and a rotary component (line 69, rotary scanning mechanism 113 is a motor rotating platform in the horizontal direction. the emission optical system and the receiving optical system is fixed on the platform, the motor rotating platform of the rotating drives the rotating of the emission optical system and the receiving optical system so that the laser radar system rotates and performs scan in the horizontal direction is measured.);

wherein the laser scanning component comprises: 
                     an emitter assembly, an emitter lens, a receiver assembly and a receiver lens (Fig. 1 and  Fig. 2, and  Fig. 3, line 67 ,102, emitting laser by the laser detector 112, detecting the reflected laser light and the detected signal input control processing unit 101, the first optical switch 103, the input laser of laser signal to time division multiplexing. the laser is switched between the multi-path output optical fiber 110 at different time, so a laser providing a laser to the plurality of measurement lines of action, the second optical switch 111, the multi-channel input optical fibre 114 and the detector 112; at different time, the one input signal in the optical fiber 104 and the detector 112 is turned on and has a detector for function of detecting the multi-path reflection laser, transmitting optical system 105. a first fiber array 201 and the transmission lens 203, the multiple optical signal output by the first optical switch 103 to collimate and sent out to form different angles with the horizontal plane, a receiving optical system 109 includes a second optical fiber array 204 and the receiving lens 206. to be reflected by the surface of the measured object of the laser receiving and focusing the converging to different input fiber 111 of the second optical switch 116, multiplex input optical fiber 110 the first optical switch 103 and the optical transmitting system 105 are connected; of multi-path output optical fiber 114 to the second optical switch 111 and optical receiving system 109 connected to rotary scanning mechanism 113, driven by the rotating optical transmitting system 105 and the receiving optical system rotates the angle information makes the laser radar to scan the different space position measurement, and the rotation transmitted to the control processing unit; the control processing unit 101, controls the laser 102 emitted laser light and recording transmission time, controlling the switch state of the first optical switch 103 and the second optical switch 111 and optical path selection to control rotary scanning mechanism 113 to rotate, and a detector 112 detecting signal input by the data processing.); 

                         wherein the emitter assembly comprises a plurality of emitter modules (Fig. 1 and  Fig. 2, Output of switch 103 is multiple emitter modules and each of them is a laser emitter. line 70, control processing unit 101 sends signals to drive laser 102 emitting laser, the laser emission into the first optical switch 103. 103 has a plurality of output ports of the first optical switch, the multi-path output optical fiber 110, the first optical switch 103 is connected with the emitting optical system 105, optical switch 103, each output port are respectively connected with the emitting optical system 105 of an optical fibre of the first optical fibre array 201.Line 67, the first optical switch 103, the input laser of laser signal to time division multiplexing. the laser is switched between the multi-path output optical fiber 110 at different time, so a laser providing a laser to the plurality of measurement lines of action,), 
                        and a first optical fiber array (Fig. 2, line 67, a first fiber array 201), each 20of the plurality of emitter modules comprising a plurality of laser emitters, wherein each laser emitter corresponds to an optical fiber, and a plurality of optical fibers corresponding to the plurality of laser emitters are connected to the first optical fiber array (Fig. 1, Output of switch 103 is multiple emitter modules and each of them is a laser emitter. line 70, control processing unit 101 sends signals to drive laser 102 emitting laser, the laser emission into the first optical switch 103. 103 has a plurality of output ports of the first optical switch, the multi-path output optical fiber 110, the first optical switch 103 is connected with the emitting optical system 105, optical switch 103, each output port are respectively connected with the emitting optical system 105 of an optical fibre of the first optical fibre array 201.), 

                       and the receiver assembly comprises a plurality of receiver modules and a second optical fiber array (Fig. 1 and Fig. 3, line 67, a receiving optical system 109 includes a second optical fiber array 204 and the receiving lens 206.), each of the 25plurality of receiver modules comprising a plurality of receivers, wherein each receiver corresponds to an optical fiber, and a plurality of optical fibers corresponding to the plurality of receivers are connected to the second optical fiber array ( Fig. 1, Fig. 3, line 67, a receiving optical system 109 includes a second optical fiber array 204 and the receiving lens 206. to be reflected by the surface of the measured object of the laser receiving and focusing the converging to different input fiber 111 of the second optical switch 116, multiplex input optical fiber 110 the first optical switch 103 and the optical transmitting system 105 are connected; of multi-path output optical fiber 114 to the second optical switch 111 and optical receiving system 109 connected to rotary scanning mechanism 113); 

the method comprises:  
                19rotating, by the rotary component, the laser scanning component (line 69, rotary scanning mechanism 113 is a motor rotating platform in the horizontal direction. the emission optical system and the receiving optical system is fixed on the platform, the motor rotating platform of the rotating drives the rotating of the emission optical system and the receiving optical system so that the laser radar system rotates and performs scan in the horizontal direction is measured.); 

                  emitting, by each laser emitter, a laser, wherein the laser is transmitted via the corresponding optical fiber and is emitted from the first optical fiber array ( line 66-67, In one exemplary embodiment shown in FIG. 3 to FIG. 1, there is provided a laser radar system based on optical fibre array, comprising:102, emitting laser by the laser detector 112, detecting the reflected laser light and the detected signal input control processing unit 101, the first optical switch 103, the input laser of laser signal to time division multiplexing. the laser is switched between the multi-path output optical fiber 110 at different time, so a laser providing a laser to the plurality of measurement lines of action, the second optical switch 111, the multi-channel input optical fibre 114 and the detector 112; at different time, the one input signal in the optical fiber 104 and the detector 112 is turned on and has a detector for function of detecting the multi-path reflection laser, transmitting optical system 105. a first fiber array 201 and the transmission lens 203, the multiple optical signal output by the first optical switch 103 to collimate and sent out to form different angles with the horizontal plane,); 

                collimating and emitting, by the emitter lens, the lasers from the first optical fiber array (line 67, and the transmission lens 203, the multiple optical signal output by the first optical switch 103 to collimate and sent out to form different angles with the horizontal plane);

                    receiving, by the receiver lens, reflected light of the lasers, and converging the reflected 25light into the second optical fiber array (Fig. 1, Fig. 3, line 67, a receiving optical system 109 includes a second optical fiber array 204 and the receiving lens 206. to be reflected by the surface of the measured object of the laser receiving and focusing the converging to different input fiber 111 of the second optical switch 116);

                     and receiving, by each receiver, the reflected light via the corresponding optical fiber (Fig. 1 and Fig. 3,line 67, a receiving optical system 109 includes a second optical fiber array 204 and the receiving lens 206. to be reflected by the surface of the measured object of the laser receiving and focusing the converging to different input fiber 111 of the second optical switch 116, multiplex input optical fiber 110 the first optical switch 103 and the optical transmitting system 105 are connected; of multi-path output optical fiber 114 to the second optical switch 111 and optical receiving system 109 connected to rotary scanning mechanism 113, driven by the rotating optical transmitting system 105 and the receiving optical system rotates the angle information makes the laser radar to scan the different space position measurement, and the rotation transmitted to the control processing unit; the control processing unit 101, controls the laser 102 emitted laser light and recording transmission time, controlling the switch state of the first optical switch 103 and the second optical switch 111 and optical path selection to control rotary scanning mechanism 113 to rotate, and a detector 112 detecting signal input by the data processing.).  

                        QI fails to teach a multicore optical fiber connector. However Okayama teaches ([0025] Furthermore, multi-core fiber connectors, which are not shown in FIG. 1 are prepared in the middle of the ribbon-like optical fibers 9 for easy connecting.). It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of QI and Okayama because Okayama teaches that multi-core fiber connectors are used for easy connecting.

                       Claim 12, QI as modified in view of Okayama teaches the laser ranging method according to claim 11. QI teaches the embodiment of Fig. 1 which fails but the exemplary embodiment teaches wherein each emitter module comprises a plurality of beam shapers, the plurality of beam shapers one-to-one 10corresponding to the plurality of laser emitters in the emitter module; coupling, by the beam shapers, the lasers emitted by the laser emitters to the corresponding optical fibers ( line 37.According to another exemplary embodiment of the present invention, a first microlens in the first microlens array are in one-to-one correspondence with the optical fiber in the first fiber array, main optical axis of each first lens and parallel to the main optical axis of the emitting lens and through the centre of the optical fibre corresponding to the exit end face.). It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of embodiment of Fig. 1 and exemplary embodiment and combine a plurality of beam shapers, the plurality of beam shapers one-to-one corresponding to the plurality of laser emitters in the emitter module, and the beam shapers 25being configured to couple the lasers emitted by the laser emitters to the corresponding optical fibers to reduce divergence.
     
                       Claim 16, QI as modified in view of Okayama teaches the laser ranging method according to claim 11. QI teaches the embodiment of Fig. 1 which fails but the exemplary embodiment teaches wherein each receiver module further comprises a plurality of micro-lens, the plurality of micro-lens one-to-one 15corresponding to the plurality of receivers in the receiver module; converging, by the micro-lens, the reflected light transmitted via the optical fibers to the corresponding receivers (Line 40, According to another exemplary embodiment of the present invention, the fibers of the second microlens in the second micro-lens array and the second optical fiber array are in one-to-one correspondence, the main axis of the main axis of each of the second micro-lens and the receiving lens are parallel and through the centre of the incidence end of the corresponding optical fibre).  It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of embodiment of Fig. 1 and exemplary embodiment and combine a plurality of micro-lens, the plurality of micro-lens one-to-one corresponding to the plurality of receivers in the receiver module and the micro-lens being configured to converge the reflected light transmitted via the optical fibers to the corresponding receivers for the purpose of focusing the beams to receiver and reduce divergence.

                      Claim 17, QI as modified in view of Okayama teaches the laser ranging method according to claim 11. QI teaches the embodiment of Fig. 1 which fails but the exemplary embodiment teaches wherein an end face of the first optical fiber array is on a focal plane of the emitter lens (line 37.According to another exemplary embodiment of the present invention, a first microlens in the first microlens array are in one-to-one correspondence with the optical fiber in the first fiber array, main optical axis of each first lens and parallel to the main optical axis of the emitting lens and through the centre of the optical fibre corresponding to the exit end face.). It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of embodiment of Fig. 1 and exemplary embodiment such that an end face of the first optical fiber array is on a focal plane of the emitter lens for the purpose of transmitting light with less divergence and to focus the light on the emitting lens;


                          QI teaches the embodiment of Fig. 1 which fails but the exemplary embodiment teaches wherein an end face of the second optical 20fiber array is on a focal plane of the receiver lens (Line 40, According to another exemplary embodiment of the present invention, the fibers of the second microlens in the second micro-lens array and the second optical fiber array are in one-to-one correspondence, the main axis of the main axis of each of the second micro-lens and the receiving lens are parallel and through the centre of the incidence end of the corresponding optical fibre). It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of embodiment of Fig. 1 and exemplary embodiment such that an end face of the second optical fiber array is on a focal plane of the receiver lens for the purpose of for the purpose of transmitting light with less divergence and to focus the light on the receiver lens.
   
  
                         Claim 18, QI as modified in view of Okayama teaches the laser ranging method according to claim 11. QI teaches the embodiment of Fig. 1 which fails but the exemplary embodiment teaches wherein the first optical fiber array is a one-dimensional optical fiber array or a two-dimensional optical fiber array; the second optical fiber array is a one-dimensional optical fiber array or a two-dimensional optical fiber array (line 29.According to another exemplary embodiment of the present invention, the optical fiber in the first optical fiber array and the second optical fiber array into grid shape.).  It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of embodiment of Fig. 1 and exemplary embodiment such that the first and second optical fiber array is a two- dimensional optical fiber array for the purpose of saving space and carrying light into or out of confined space.
Claim 3, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 106371085 A (QI)1 in view of US 20010024541 A1 (Okayama et al.) further in view of WO 2008010966 A2 (Govorkov et al).

                        Claim 3, QI as modified in view of Okayama teaches the LiDAR system according to claim 2. QI as modified in view of Okayama fails but Govorkov teaches wherein the beam shaper is a dual- cylindrical lens, generatrixes of two cylindrical surfaces of the dual-cylindrical lens being orthogonal to each other (pg. 8, lines 11-14, an additional cylindrical lens having a focal length of 41 mm in the slow-axis and zero power in the fast-axis could be inserted between cylindrical lens array 42 and spherical focusing lens 46. Alternatively, the focusing lens 46 could be replaced by a combination of two cylindrical lenses, or one lens with two cylindrical surfaces and with cylindrical axes of the surfaces oriented perpendicular to each other.).  It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the citing teachings of of QI and Govorkov such that the beam shaper is a dual- cylindrical lens, generatrixes of two cylindrical surfaces of the dual-cylindrical lens being orthogonal to each other for the purpose of decreasing beam divergence and increasing the beam’s collimation, which is ideal for long distance projection applications. 

                       Claim 13, QI as modified in view of Okayama teaches the laser ranging method according to claim 12. QI as modified in view of Okayama fails but Govorkov teaches wherein the beam shaper is a dual- cylindrical lens, generatrixes of two cylindrical surfaces of the dual-cylindrical lens being 15orthogonal to each other (pg. 8, lines 11-14, an additional cylindrical lens having a focal length of 41 mm in the slow-axis and zero power in the fast-axis could be inserted between cylindrical lens array 42 and spherical focusing lens 46. Alternatively, the focusing lens 46 could be replaced by a combination of two cylindrical lenses, or one lens with two cylindrical surfaces and with cylindrical axes of the surfaces oriented perpendicular to each other.).  It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the cited teachings of QI Govorkov such that the beam shaper is a dual- cylindrical lens, generatrixes of two cylindrical surfaces of the dual-cylindrical lens being orthogonal to each other for the purpose of decreasing beam divergence and increasing the beam’s collimation, which is ideal for long distance projection applications.



Allowable Subject Matter
Claim 4-5, 14-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                           Claim 4 and Claim 14, the closest prior art, neither alone nor in combination, sufficiently discloses the claimed invention in such a way that the combination of limitations would be rendered anticipatory or obvious to one of ordinary skill in the art. The closest prior art JP H0546989 A (NISHIMURA) teaches the first diffraction element and second diffraction element ([0011] FIG. 1 shows a schematic configuration around an optical pickup of an optical disc device (optical information reproducing device) of this embodiment.
The light beam emitted from the semiconductor laser 1 (light source) is divided into one main beam and two sub-beams by the first diffraction element 2 and then passes through the second diffraction element 3. It is converted into a parallel beam by the collimator lens 4 and is converged by the objective lens 5 on the optical disc 6 (optical recording medium). Information is recorded on the optical disc 6 by means of pits and depressions. The reflected light from the optical disc 6 is condensed by the objective lens 5, passes through the collimator lens 4, is diffracted by the second diffraction element 3, and is guided to the light receiving element 7.) but fails to teach wherein the beam shaper is a beam shaper based on optics diffraction, and comprises a collimate lens, a first diffraction element and a second diffraction element; wherein the collimate lens is configured to collimate a beam emitted by the laser emitter in a fast axis direction to form an elongated strip-shaped beam; the first diffraction element is configured to divide the elongated strip-shaped beam into a plurality of beams, and except for a central beam, remaining beams being deflected towards different spatial directions; and the second diffraction element is configured to correct the remaining beams, such that the remaining beams overlap the central beam, and converge the overlapped beams to end faces of the corresponding optical fibers. 
                   The differences presented herein between the closest prior art and the instant invention indicate that none of the references, independently nor in combination, anticipate or sufficiently teach the combination of limitations as presented in the instant claims such as would be obvious to one of ordinary skill in that art.


                         Claim 5 and Claim 15, the closest prior art, neither alone nor in combination, sufficiently discloses the claimed invention in such a way that the combination of limitations would be rendered anticipatory or obvious to one of ordinary skill in the art. The closest prior art JP H0546989 A (NISHIMURA) teaches the first diffraction element and second diffraction element ([0011] FIG. 1 shows a schematic configuration around an optical pickup of an optical disc device (optical information reproducing device) of this embodiment.
The light beam emitted from the semiconductor laser 1 (light source) is divided into one main beam and two sub-beams by the first diffraction element 2 and then passes through the second diffraction element 3. It is converted into a parallel beam by the collimator lens 4 and is converged by the objective lens 5 on the optical disc 6 (optical recording medium). Information is recorded on the optical disc 6 by means of pits and depressions. The reflected light from the optical disc 6 is condensed by the objective lens 5, passes through the collimator lens 4, is diffracted by the second diffraction element 3, and is guided to the light receiving element 7.) but fails to teach wherein the beam shaper is a beam shaper based on optics diffraction, and comprises a first lens, a first diffraction element, a second diffraction element and a second lens; wherein 15the first lens is configured to collimate a beam emitted by the laser emitter in a fast axis direction to form an elongated strip-shaped beam; the first diffraction element is configured to divide the elongated strip-shaped beam into a plurality of beams, and except for a central beam, remaining beams being deflected towards different spatial directions;  20the second diffraction element is configured to correct the remaining beams, such that the remaining beams are parallel to the central beam; and the second lens is configured to make the remaining beams from the second diffraction element and the central beam overlap and converge the overlapped beams to end faces of the corresponding optical fibers.
                        The differences presented herein between the closest prior art and the instant invention indicate that none of the references, independently nor in combination, anticipate or sufficiently teach the combination of limitations as presented in the instant claims such as would be obvious to one of ordinary skill in that art.
 

                          
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDA NASER whose telephone number is (571)272-5233. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571)270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJIDA NASER/Examiner, Art Unit 3645                                                                                                                                                                                                        
/SAMANTHA K NICKERSON/Primary Examiner, Art Unit 3645